     Case 2:18-cv-01654-GMN-BNW Document 286
                                         284 Filed 04/13/21
                                                   04/08/21 Page 1 of 7
                                                                      8



 1    Christopher P. Norton, Esq. (Pro Hac Vice)
      Cesar M. Dulanto, Esq. (Pro Hac Vice)
 2    MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
      2029 Century Park East, Suite 3100
 3    Los Angeles, CA 90067
      Telephone: 310-586-3200
 4    Facsimile: 310-586-3202
      cpnorton@mintz.com
 5    cmdulanto@mintz.com
 6    Vaughn A. Crawford, Esq.
      Nevada Bar No. 7665
 7    Dawn L. Davis, Esq.
      Nevada Bar No. 13329
 8    SNELL & WILMER L.L.P.
      3883 Howard Hughes Parkway, Suite 1100
 9    Las Vegas, NV 89169-5958
      Telephone: 702-784-5200
10    Facsimile: 702-784-5252
      vcrawford@swlaw.com
11    ddavis@swlaw.com
12    Attorneys for Defendants
      Stryker Corporation and Stryker Sales Corporation
13
                                  UNITED STATES DISTRICT COURT
14
                                          DISTRICT OF NEVADA
15
      RYAN Q. CLARIDGE,                                 CASE NO.: 2:18-cv-01654-GMN-BNW
16
                                    Plaintiff,          STIPULATED MOTION TO REOPEN
17           vs.                                        DISCOVERY TO ISSUE ADDITIONAL
                                                        SUBPOENAS FOLLOWING GOOGLE
18    I-FLOW CORPORATION, a Delaware                    PRODUCTION REVIEW
      corporation; I-FLOW, LLC, a Delaware
19    limited liability company; DJO LLC (f.k.a. DJ
      ORTHOPEDICS, LLC), a Delaware limited
20    liability company; DJO, INCORPORATED,
      aka DJO, INC., a Delaware corporation;
21    STRYKER CORPORATION, a Michigan
      corporation; and STRYKER SALES
22    CORPORATION, a Michigan corporation,
23                                  Defendants.
24           Pursuant to Fed. R. Civ. P. 16(b)(4), LR 26-4 and IA 6-1, and the Court’s February 5, 2021
25    order, the Parties file this stipulated motion for an Order reopening discovery to permit Defendants
26    to issue subpoenas to various entities identified in the March 18, 2021 Google document production.
27

28
     Case 2:18-cv-01654-GMN-BNW Document 286
                                         284 Filed 04/13/21
                                                   04/08/21 Page 2 of 7
                                                                      8



 1    I.   INTRODUCTION
 2           This request to reopen discovery dates back to April 2020 when Defendants filed a motion
 3    to compel [ECF No. 122] Plaintiff’s response to various written discovery requests pertaining to
 4    communications regarding the claims Plaintiff put at issue in this case. On June 23, 2020, the Court
 5    granted this part of Defendants’ motion to compel, ordering the parties to confer about the scope
 6    of subpoenas to various entities that had electronically stored communications that were not readily
 7    accessible. The Court also ordered Plaintiff to sign necessary authorizations for Defendants to serve
 8    the subpoenas so the information could be reliably obtained. During the June 23, 2020 hearing, the
 9    Court clarified the scope of relevant discovery:
10           In his operative complaint, Mr. Claridge alleges that defendants' pain pumps caused the
             permanent and total destruction of the cartilage and surrounding tissue in his shoulder. For
11           this purported harm, Mr. Claridge seeks past, present, and future damages, including
12           medical damages, lost wages, and earning capacity and the loss of household services. The
             Court finds that the following is relevant to this case: E-mails, text messages, social media,
13           and other electronic communications related to plaintiff's claimed shoulder injuries,
             plaintiff's claimed inability to play football, and plaintiff's inability to work to -- or
14           take care of his family as a result of those injuries.
15           See Decl. of Christopher P. Norton, Ex. A (emphasis added).

16           On February 2, 2021, the Court ordered a procedure for the filtering and review of the

17    Google production, including an order that Defendants file any motion to reopen discovery based

18    on their review of the Google production within three weeks of their receipt of the documents.

19           On March 18, 2021, Defendants first accessed the Google document production of

20    Plaintiff’s Gmail account. After identifying the topics upon which Defendants seek to reopen

21    discovery, the Parties met and conferred on March 31, 2021 and April 5, 2021 and ultimately agreed

22    to file this stipulation regarding additional discovery for the Court’s consideration and approval.

23    See Decl. of Christopher P. Norton at ¶ 3.

24           By agreeing to this stipulation Plaintiff does not concede that the subpoenas Defendants

25    seek to serve are relevant or proportional, nor does Plaintiff agree that there is any good cause for

26    the further discovery. However, to avoid additional motion practice, and in pursuit of efficiently

27    and economically reaching a resolution of the case on the merits, Plaintiff stipulates to this Motion.

28
                                                         2
     Case 2:18-cv-01654-GMN-BNW Document 286
                                         284 Filed 04/13/21
                                                   04/08/21 Page 3 of 7
                                                                      8



 1    II. GOOD CAUSE EXISTS TO REOPEN DISCOVERY PURSUANT TO THE PARTIES’
          STIPULATION
 2
             A scheduling order may be modified “for good cause and with the judge’s consent.” Fed.
 3
      R. Civ. P. 16(b)(4). Courts find good cause to amend a scheduling order whenever deadlines
 4
      “cannot reasonably be met despite the diligence of the party seeking the extension.” See Johnson
 5
      v. Mammoth Recreations, 975 F.2d 604, 609 (9th Cir. 1992). “The goal of Rule 16 is to get cases
 6
      decided on the merits,” and courts exercise their inherent power to manage their own dockets to
 7
      achieve this goal. Dreith v. Nu Image, Inc., 648 F.3d 779, 787 (9th Cir. 2011); Allen v. Bayer Corp.,
 8
      460 F.3d 1217, 1227 (9th Cir. 2006). “The goal of Rule 16 is to get cases decided on the merits.”
 9
      Dreith v. Nu Image, Inc., 648 F.3d 779, 787 (9th Cir. 2011) (quoting Allen, 460 F.3d at 1227).
10
             After the February 5, 2021 hearing, Defendants immediately engaged an eDiscovery
11
      platform through Cloudscape Discovery and authorized neutral privilege reviewer, Kristine
12
      Kuzemka, to engage additional neutrals to expedite her privilege review. After the privilege review
13
      was complete, the Google communications were provided to Plaintiff for review on March 10, 2021
14
      and to Defendants on March 18, 2021. The discovery sought in this Motion relates to information
15
      contained in that production.
16
             The Court should find that good cause exists to reopen discovery because the Parties have
17
      stipulated to this result as the most efficient and economical means to reach resolution of this case
18
      on the merits, the goal of Rule 16. Defendants contend this modification of the schedule will not
19
      delay the efforts of the Parties to resolve Plaintiff’s claims through mediation. Defendants
20
      specifically commit to maintaining the May 27, 2021 mediation that the Parties recently scheduled.
21
      III. ADDITIONAL DISCOVERY DEFENDANTS SEEK AFTER REVIEWING THE
22         GOOGLE DOCUMENT PRODUCTION
23           Defendants have identified information they contend relates to three focused topics: (1)

24    Plaintiff’s ability to work, (2) Plaintiff’s finances, investments, and financial distress, and (3)

25    Plaintiff’s football career and lost earnings claim.

26           1. Plaintiff’s Ability to Work

27           Plaintiff has alleged that he has been in constant “debilitating” pain since 2006 and that he

28    has been unable to work since shortly after his February 2018 surgery. Accordingly, the Parties

                                                        3
     Case 2:18-cv-01654-GMN-BNW Document 286
                                         284 Filed 04/13/21
                                                   04/08/21 Page 4 of 7
                                                                      8



 1    have agreed Defendants can issue records subpoenas potentially relevant to Plaintiff’s opportunities
 2    for employment and his ability and willingness to work. Defendants contend that these subpoenas
 3    relate to their prior discovery requests, specifically, Stryker’s Request for Production Nos. 8, 76,
 4    84; Stryker’s Interrogatory No. 19; and I-Flow’s Interrogatory No. 6; and I-Flow’s Request for
 5    Production No. 4.
 6
          Subpoenaed Entity                                      Relevance
 7        Monster.com              Plaintiff received emails from Monster.com about job postings and job
                                   searches.
 8
          Zip Recruiter            Zip Recruiter is a job recruitment company that emailed Plaintiff.
 9

10        Koch Davis               Koch Davis is a job recruiter.

11        Cartwright James          Cartwright James is a job recruiter.
12        David Careers            David Careers is another job recruiter that appears to have assisted
                                   Plaintiff with updating his resume in late 2017/early 2018.
13
          DoTerra                  DoTerra is a multilevel marketing company that sells essential oils.
14                                 Plaintiff received an email about attendance of a DoTerra training in
                                   Salt Lake City in August 2018.
15
          Zimmer                   Zimmer Biomet is a recruiter Plaintiff communicated with in 2018 or
16        Biomet/Gerry             2019.
          Erwine
17        Mutual of Omaha          Plaintiff completed a Career Profile/Assessment with Mutual of
                                   Omaha in 2018.
18
          Pinnacle Transplant      Communications indicate Plaintiff may have attempted to purchase
19                                 from Pinnacle Transplant.
20        Nick Loguidice           Plaintiff communicated with Mr. Loguidice regarding a landscaping
                                   business.
21

22        Edward Hine              Edward Hine sent Plaintiff a commercial loan application in August
                                   2019.
23
          IntelliCentrics          IntelliCentrics is a company that appears to have recorded and tracked
24                                 Plaintiff’s compliance with various requirements while on sales calls
                                   for Smith & Nephew.
25
          The Advocator            Defendants previously served a subpoena on The Advocator Group
26        Group1                   while discovery was open. Defendants request an updated subpoena to
                                   obtain the most recent records.
27
      1
        Plaintiff contends that responsive documents from the Advocator Group may be attorney-client privileged or
28    protected attorney work product. The Parties have agreed to the same protocol as set forth in the February 5, 2021

                                                              4
     Case 2:18-cv-01654-GMN-BNW Document 286
                                         284 Filed 04/13/21
                                                   04/08/21 Page 5 of 7
                                                                      8



 1         Clark County School Defendants previously served a subpoena on Clark County School
           District            District (CCSD) while discovery was open. The CCSD responded to
 2                             the subpoena. However, Defendants request updated records that post-
                               date CCSD’s initial response to the previously issued subpoena based
 3                             on emails that indicated new documents may exist.
 4             2. Plaintiff’s Finances, Investments, and Financial Distress
 5             Plaintiff alleges that the Defendants’ products caused or contributed to a degenerative
 6    condition in his shoulder that prevented him from pursuing a lucrative professional football career.
 7    Defendants contend the facts establish Plaintiff’s football career ended because he lacked adequate
 8    talent and motivation. The Parties have agreed Defendants should be permitted to serve records
 9    subpoenas on the following entities to obtain further information regarding Plaintiff’s financial
10    history so Defendants can investigate the extent his financial history relates to his motivation to
11    stop playing football.
          Subpoenaed                     Relevance                  Prior Discovery Requests That
12           Entity                                                Defendants Contend Are Related
       Preferred Capital Plaintiff applied for a civil litigation Stryker’s Request for Production
13     Funding2              funding loan with this company on Nos. 7, 48, 69, 71, 75, 77, 87, 88, 89,
                             July 28, 2020.                       90, 91, 92, 93
14
                                                                               Stryker’s Interrogatories Nos. 19, 21,
15                                                                             22, 23
16                                                                 I-Flow’s Request for Production No.
                                                                   19
17
          Merrill               Plaintiff maintained an investment See above
18        Edge/Merrill          account with Merrill Lynch.
          Lynch
19             3. Plaintiff’s Football Career and Lost Earnings Claim
20
               Plaintiff alleges that he was not able to continue his career in the NFL because of his two
21
      shoulder surgeries and claims lost earnings as a result. This topic has been the subject of extensive
22
      expert testimony in the case and Plaintiff’s ability to have a career in the NFL is directly in
23
      controversy. The Parties have agreed Defendants can serve records subpoenas on Willie
24

25    Order whereby the documents will be produced to Ms. Kuzemka for her privilege review, then produced to Plaintiff
      for any challenges, and then to Defendants.
26
      2
        Plaintiff contends that responsive documents to the Preferred Capital Funding subpoena may be attorney-client
27    privileged or protected attorney work product. The Parties have agreed to the same protocol as set forth in the February
      5, 2021 Order whereby the documents will be produced to Ms. Kuzemka for her privilege review, then produced to
28    Plaintiff for any challenges, and then to Defendants.

                                                                 5
     Case 2:18-cv-01654-GMN-BNW Document 286
                                         284 Filed 04/13/21
                                                   04/08/21 Page 6 of 7
                                                                      8



 1    Roman/Football Videos in order to obtain any game films and videos that may exist that were
 2    purchased by Plaintiff and not previously produced to Defendants. that Mr. Angelo relied in
 3    forming his opinions but were never produced with Mr. Angelo’s file.
 4    IV. CONCLUSION
 5           The Parties have met and conferred on multiple occasions following the review of the
 6    Google Production. As a result, the Parties have agreed to stipulate to reopen discovery for the
 7    limited purpose of issuing records subpoenas to the aforementioned entities.
 8           Defendants also reserve the right to seek a future Court order (following meet and confer
 9    efforts with Plaintiff’s counsel) to conduct additional limited discovery that may be necessary
10    following the review of the aforementioned document productions.
11           IT IS HEREBY STIPULATED AND AGREED THAT:
12           With the Court’s consent, the discovery will be reopened for the limited purpose to allow
13    Defendants to issue records subpoenas to the 17 entities listed above.
14           IT IS SO STIPULATED AND AGREED.
15        SNELL & WILMER, LLP                                  DEWSNUP KING OLSEN WOREL
                                                               HAVAS MORTENSEN
16

17     By: /s/ Dawn L. Davis                               By:/s/ Walter Mason
          Vaughn A. Crawford, Esq.                            Colin P. King, Esq.
18        Dawn L. Davis, Esq.                                 Walter Mason, Esq.
          3883 Howard Hughes Pkwy, #1100                      Pro Hac Vice
19                                                            36 South State Street, Suite 2400
          Las Vegas, Nevada 89169-5958
                                                              Salt Lake City, Utah 84111
20
          Christopher P. Norton, Esq. (Pro Hac)
                                                              Corey M. Eschweiler, Esq.
21        MINTZ LEVIN COHN GERRIS                             ER INJURY ATTORNEYS
          FLOVSKY AND POPEO, P.C.                             4795 South Durango Drive
22        2029 Century Park East, Suite 3100                  Las Vegas, Nevada 89147
          Los Angeles, California 90067
23
                                                               Attorneys for Plaintiff
24         Attorneys for Defendants Stryker Corp.
           and Stryker Sales Corp
25

26

27

28

                                                       6
     Case 2:18-cv-01654-GMN-BNW Document 286
                                         284 Filed 04/13/21
                                                   04/08/21 Page 7 of 7
                                                                      8



 1        SEGAL MCCAMBRIDGE SINGER &
          MAHONEY, LTD.
 2

 3    By: /s/ Peter J. Strelitz
         Peter J. Strelitz, Esq.
 4       Pro Hac Vice
         100 Congress Ave., Suite 800
 5       Austin, Texas 78701
 6       Mark Crane, Esq.
 7       Lee J. Hurwitz, Esq.
         Pro Hac Vice
 8       233 S. Wacker Dr., Suite 5500
         Chicago, Illinois 60606
 9
         Thomas Friedman, Esq.
10
         BROWN, BONN & FRIEDMAN, LLP
11       5528 S. Fort Apache Rd.
         Las Vegas, Nevada 89135
12
          Attorneys for Defendant I-Flow, LLC
13

14

15

16

17

18

19    IT IS SO ORDERED
20

21            April 13, 2021
      DATED: ______________________
22

23                                              _______________________________________
                                                UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                                  7
